Case 1:19-mj-09027-UA Document1 Filed 09/25/19 Page 1of5

Approved: Bubp. WE.

CHRISTOPHER J. CLORE
Assistant United States Attorney

Before: THHE HONORABLE ROBERT W. LEHRBURGER

United States Magistrate Judge
Southern District of New York

ee ' 419 MAG

UNITED STATES OF AMERICA >: SEALED COMPLAINT

Violations of 18 U.S.C.

-Ve- §§ 922(g) and 924 (c)
MIGUEL FRIAS, | COUNTY OF OFFENSE:
: BRONK
Defendant. :
ne se

SOUTHERN DISTRICT OF NEW YORK, ss.:

JASON FERNANDEZ, being duly sworn, deposes and says that
he is a Detective with the New York City Police Department
(“NYPD”), and charges as follows:

COUNT ONE

1. On or about September 5, 2019, in the Southern
District of New York and elsewhere, MIGUEL FRIAS, the defendant,
knowing that he had previously been convicted in a court of a crime
punishable by a term of imprisonment exceeding one year, did
knowingly and intentionally possess in and affecting commerce a
firearm, to wit, a Smith & Wesson, model M&P 45, .45 caliber semi-
automatic handgun, which previously had been shipped = and
transported in interstate and foreign commerce.

(Title 18, United States Code, Section 922(g) {(1).)
COUNT TWO
2. On or about September 5, 2019, in the Southern
District of New York and elsewhere, MIGUEL FRIAS, the defendant,

during and in relation to a drug trafficking crime for which he
May be prosecuted in a court of the United States, namely, a

 

 

 
Case 1:19-mj-09027-UA Document1 Filed 09/25/19 Page 2 of 5

conspiracy to distribute and possess with intent to distribute
mixtures and substances containing a detectable amount of crack
cocaine, knowingly did use and carry a firearm, and, in furtherance
of such crime, did possess a firearm, and did aid and abet the
use, carrying, and possession of a firearm, which was brandished.

(Title 18, United States Code, Sections 924(c)} (1) (A) fi), (ii),
and 2.)

The bases for my knowledge and the foregoing charges
are, in part, as follows:

3. I am a Detective with the New York City Police
Department (“NYPD”), and I have been personally involved in the
investigation of this matter. This affidavit is based upon my
personal participation in the investigation, my examination of
reports and records, and my conversations with other law
enforcement officers and other individuals. Because this affidavit
is being submitted for the limited purpose of demonstrating
probable cause, it does not include all the facts that I have
learned during the course of my investigation. Where the contents
of documents and the actions, statements, and conversations of
others are reported herein, they are reported in substance and in
part, except where otherwise indicated.

4, In the course of this investigation, I have
reviewed a video recording (the “Video”) taken from a security
camera Located in the vicinity of 1115 Grant Avenue, in the Bronx,
New York (“1115 Grant”). Based on my review of the Video, I have
learned, in sum and substance, and among other things, the
following:

a. On or about September 5, 2019, at
approximately 5:13 p.m.,1 a black sedan (the “Sedan”} driving
northbound on Grant Avenue towards McClellan Street stopped in
front of 1115 Grant, which is on the left (west) side of Grant
Avenue when travelling north.

b, An unknown black male wearing a black t-shirt
and dark pants (“UM-1”) exited the Sedan from the driver’s side
door and opened the trunk. At the same time, a second unknown black
male also wearing a black t-shirt (“UM-2”) exited the Sedan from
the front passenger door and walked towards the trunk.

Cc. UM-1 closed the trunk seconds after he opened

 

1 The timestamp on the video, which is an hour behind the
actual time, shows 16:13.

 
Case 1:19-mj-09027-UA Document1 Filed 09/25/19 Page 3 of 5

it without taking anything out and UM-1 and UM-2 walked towards
the front passenger door of the Sedan and out of view of the
camera,

d. At or around the same time that the Sedan
initially came to a stop - and as UM-1 was opening the trunk — two
males can be seen slightly behind the Sedan walking northbound on
the west side of Grant Avenue. One of the males (“Individual-1i”)
was wearing a white tank top and gray shorts and was carrying a
black backpack (the “Backpack”). The other male, later identified
as MIGUEL FRIAS, the defendant, was wearing a dark blue t-shirt
and dark pants.

e. FRIAS observed UM-1 open the trunk of the
Sedan and quickly walked behind Individual-1, opened the Backpack,
and grabbed an object from inside. After grabbing the object, FRIAS
slowly backed away from the Sedan and out of view. Individuai-1
dropped the Backpack on the ground and ran out of view of the
camera.

f. At approximately 5:14 p.m., the Sedan left the
area northbound on Grant Avenue at a high rate of speed. As the
Sedan drove off, FRIAS ran on the sidewalk after the Sedan holding
a dark colored object that appeared to be a firearm in his right
hand.

g. As FRIAS ran into the street behind the Sedan,
he dropped what appeared to be the firearm’s magazine (the
“Magazine”) on the sidewalk in front of 1115 Grant. FRIAS then
returned to the sidewalk, picked up the Magazine, placed the
firearm in the waistband of his pants, and walked towards the
entrance to 1115 Grant Avenue.

h. Seconds later, Individual-1l returned to camera
view, retrieved the Backpack from the ground and ran towards the
entrance to 1115 Grant Avenue.

5, Based on my review of reports and records prepared
by other law enforcement officers, I have learned, in substance
and in part, that, on or about September 5, 2019, at approximately
5:14 p.m., police received a 911 call reporting a Hispanic male
wearing a blue shirt and carrying a firearm in the vicinity of
1115 Grant.

6. Based on my conversations with a police officer
involved in this investigation (“Officer-1”), and my review of
reports and records prepared by other officers, I have learned, in
substance and in part, the following:

3

 
Case 1:19-mj-09027-UA Document1 Filed 09/25/19 Page 4 of 5

a. Police officers arrived in the vicinity of
1115 Grant minutes after the 911 call and began speaking with
several eyewitnesses. The eyewitnesses reported generally, in
substance and in part, that a man with a gun and others ran into
1115 Grant.

b. One eyewitness (“Witness-1”") explained, in
substance and in part, that Witness-l was familiar with the
individuais who ran into 1115 Grant and believed that they ran
into apartment 4C (the “Apartment”).

Cc. The officers went to the fourth floor of 1115
Grant and knocked on the door to the Apartment. A Light-skinned
male (“Individual-2”) answered the door and gave consent for the

Officers to enter. Inside, Officer-1 observed FRIAS, who was
wearing clothing consistent with the clothing worn by the
individual with the gun in the Video, Individual-1l, and a third
male (“Individual-3”7).

da. Individual-2 subsequently gave consent for the
officers to search the Apartment. Inside one of the bedrooms,
Officer-1 observed a black .45 caliber handgun {the “Firearm”) in
a dresser drawer.

e. FRIAS, individual-l, Individual-2, and
Individual-3 were placed under arrest.

7. In the course of this investigation, I have watched
a video recording of a custodial interview of MIGUEL FRIAS, the
defendant, conducted by two detectives. Based on my review of the
video, I have learned, in sum and substance, and among other
things, the following:

a. During the interview, MIGUEL FRIAS, the
defendant, is wearing a blue shirt and black pants, consistent
with the clothing worn by the man carrying the firearm in the
Video.

b. FRIAS was advised of his Miranda rights
orally, orally waived those rights, and agreed to speak with the
detectives.

Cc. FRIAS admitted that the Firearm and the
Backpack belonged to him, that he sold crack cocaine, and that he
possessed the Firearm for protection as a result of a dispute with
another drug dealer over who supplied FRIAS with “work.”

8. Based on my training and experience, I know that

 
Case 1:19-mj-09027-UA Document1 Filed 09/25/19 Page 5of5

“work” is street terminology for narcotics.

9, Based on my conversation with a Special Agent of
the United States Bureau of Alcohol, Tobacco, Firearms, and
Explosives, I have learned that the Firearm was manufactured
outside of the State of New York.

10. T have reviewed criminal history records and court
transcripts pertaining to MIGUEL FRIAS, the defendant, which show
that FRIAS sustained a felony conviction on or about August 16,
2018, in the Southern District of New York, of possession with
intent to distribute cocaine base, in violation of Title 21, United
States Code, Section 841(b){1)(C), a felony, which is punishable
by imprisonment for more than one year, and that FRIAS was advised
that the maximum sentence for this offense was 20 years.

WHEREFORE, deponent prays that MIGUEL FRIAS, the
defendant, be imprisoned or bailed, as the case may be.

Lo hood,
JASON FERNANDEZ

Detective
NYPD

 

Sworn to before me this
25th day. persepnenper. 2019

  

 

HONORABLE ROBERT
UNITED . ‘STATES © MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 
